I respectfully dissent from the majority's Opinion in this matter. As pointed out in the majority's Opinion, we are being asked to revisit the Steed case decided by this court. The facts in the Steed case are practically identical to the one before us. The majority would have us not only determine the legislative intent of the Revised Code sections involved, but also enforce that assumed intent. My experience indicates that it is difficult to determine what the legislative intent is, and sometimes, practically impossible. If the General Assembly wishes to hold a permit holder liable under the circumstances in this case, then it is their duty to so legislate, not ours.
JUDGE W. DON READER.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio, is reversed, and the cause is remanded to that court for further proceedings in accord with law and consistent with this opinion. Costs to appellee.